No. 80-135
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1980


BOZEMAN PARKING COMMISSION,

                     Plaintiff and Respondent,


FIRST TRUST CO. OF MONTANA, as
Trustee for JEAN M. STIMSON, Trust,
                     Defendant and Appellant.


Appeal from:   District Court of the Eighteenth Judicial ~istrict,
               In and for the County of Gallatin.
               Honorable W. W. Lessley, Judge presiding.
counsel of Record:
    For Appellant:
         Bolinger, Higgins and Andes, Bozeman, Montana
    Far Respondent:
         Berg, Morgan, Coil and Stokes, Bozeman, Montana



                                 Submitted on briefs: August 13, 1980
                                                Decided:   SEP 9   - 18
                                                                      94
Filed:   - 9 - 1980
         SEP
Mr.    J u s t i c e John C.        Sheehy d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .


         T h i s i s a n a p p e a l by F i r s t T r u s t Company of Montana,

 ( F i r s t T r u s t ) , a s t r u s t e e f o r J e a n M.    S t i m s o n T r u s t from a

 judgment o f condemnation g r a n t e d t o Bozeman P a r k i n g Commission,

 (Bozeman) , by t h e D i s t r i c t C o u r t , E i g h t e e n t h J u d i c i a l ~ i s t r i c t ,

G a l l a t i n County, and from a n o r d e r o f t h a t c o u r t d e n y i n g

necessary expenses of l i t i g a t i o n .                 W e hold t h a t F i r s t T r u s t

i s e n t i t l e d t o r e c o v e r i t s n e c e s s a r y e x p e n s e s of l i t i g a t i o n and

t h a t t h e judgment o f condemnation s h o u l d s t a n d .

       P l a i r ~ tff
                    j    i s a m u n i c i p a l e n t i t y c r e a t e d by t h e C i t y o f

Bozeman, Montana, and endowed by s t a t u t e w i t h t h e power of

e m i n e n t domain.          S e c t i o n 7-14-462(.2),        MCA.       F i r s t Trust, a s

t r u s t e e , i s t h e owner o f c e r t a i n r e a l p r o p e r t y i n the o r i g i n a l

town s i t e which Bozeman s e e k s t o condemn f o r t h e e s t a b l i s h -

ment o f a p u b l i c o f f - s t r e e t p a r k i n g f a c i l i t y .

        W e w i l l f i r s t t r e a t t h e i s s u e r a i s e d by F i r s t T r u s t t h a t

t h e D i s t r i c t Court should have g r a n t e d i t s motion t o d i s m i s s

the action entirely.

        A f t e r t h e p r e l i m i n a r y condemnation o r d e r was e n t e r e d by

t h e D i s t r i c t Court, commissioners w e r e appointed t o determine

t h e v a l u e of t h e t a k i n g .       They r e t u r n e d t h e i r r e p o r t o n

August 21, 1979, d e t e r m i n i n g t h a t F i r s t T r u s t s h o u l d b e p a i d

$155,000.           The c l e r k o f t h e D i s t r i c t C o u r t m a i l e d t o t h e

a t t o r n e y s o f r e c o r d f o r t h e p a r t i e s a copy o f h e r m i n u t e s f o r

August 21, 1979, which s t a t e d w i t h r e s p e c t t o t h e i r f i n d i n g s :

        "The v e r d i c t was g i v e n t o t h e C l e r k w i t h O r d e r s
        t o f i l e same, t h e Commissioners w e r e e x c u s e d by
        t h e C o u r t and s t a t e d t h a t t h e y would b e m a i l e d a
        check f o r t h e i r s e r v i c e s . "

        No n o t i c e o f t h e f i l i n g o f t h e award, t o g e t h e r w i t h a

t r u e copy o f t h e c o m m i s s i o n e r s ' r e p o r t , was s e r v e d by t h e

c l e r k upon t h e p a r t i e s i n t h e same manner a s a summons a s
r e q u i r e d by s e c t i o n 70-30-303(1),           MCA.

                                   ,
        S e c t i o n 70-30-304 (1) MCA, p r o v i d e s t h a t t h e t i m e f o r

e i t h e r p a r t y t o appeal i s within t h i r t y days a f t e r t h e

s e r v i c e upon t h e a p p e a l i n g p a r t y of t h e n o t i c e of t h e f i l i n g

of t h e award. S i n c e t h e s e r v i c e r e q u i r e d by s t a t u t e w a s n o t

made i n t h i s c a s e , t h e t r i g g e r i n g i n c i d e n t f o r s t a r t i n g t h e

t i m e r u n n i n g f o r a p p e a l from t h e commissioners' award

never occurred.             No judgment based upon t h e commissioners'

r e p o r t had been e n t e r e d by t h e D i s t r i c t C o u r t when, on

October 2 3 , 1979, F i r s t T r u s t f i l e d i t s motion t o d i s m i s s

t h e a c t i o n i n i t s e n t i r e t y upon t h e c o n t e n t i o n t h a t F i r s t

T r u s t had n o t been p a i d t h e amount of t h e commissioners'

award, and a n e x e c u t i o n c o u l d n o t be made upon t h e munici-

pality.

        The D i s t r i c t C o u r t h e l d a h e a r i n g on t h e motion t o

d i s m i s s and on December 7, 1979, e n t e r e d i t s f i n d i n g s and

c o n c l u s i o n s , i n e s s e n c e d e c i d i n g t h a t no f i n a l judgment had

o c c u r r e d i n t h e c a s e b e c a u s e of t h e f a i l u r e of t h e D i s t r i c t

C o u r t c l e r k t o send a n o t i c e of t h e commissioners' award,

t o g e t h e r w i t h a t r u e copy of t h e r e p o r t , upon t h e p a r t i e s i n

t h e manner r e q u i r e d by s e c t i o n 70-30-303(1),                MCA.      As a

r e s u l t of t h e h e a r i n g , however, t h e n o t i c e of f i l i n g of t h e

r e p o r t of t h e commissioners was d u l y s e r v e d by t h e D i s t r i c t

C o u r t c l e r k on December 11, 1979.                 T h e r e a f t e r , no a p p e a l w a s

t a k e n w i t h i n t h i r t y d a y s by e i t h e r p a r t y .

        I t i s t h e c o n t e n t i o n of F i r s t T r u s t t h a t t h e t h i r t y -

day p e r i o d t o a p p e a l t h e commissioners' v e r d i c t began t o r u n

upon t h e e n t r y of t h e r e p o r t and t h e a c t u a l n o t i c e t h e r e o f

t o t h e p a r t i e s on August 2 1 , 1979.               The a p p l i c a b l e s t a t u t e s ,

however, are n o t open t o t h a t c o n s t r u c t i o n .              I t i s the duty

of t h e D i s t r i c t C o u r t c l e r k , a s w e have s a i d , t o n o t i f y a l l
i n t e r e s t e d p a r t i e s t h a t t h e r e p o r t h a s been f i l e d by a

n o t i c e accompanied by a t r u e copy of t h e r e p o r t , which must

be s e r v e d upon t h e i n t e r e s t e d p a r t i e s i n t h e same manner as

a summons.           S e c t i o n 70-30-303(1),           MCA.      Immediately f o l l o w -

ing t h a t section, with r e s p e c t t o an appeal t o the D i s t r i c t

C o u r t from t h e commissioners1 a s s e s s m e n t , s e c t i o n 70-30-304

    ,
 (1) MCA, p r o v i d e s i n p e r t i n e n t p a r t :

         ". . .     Such a p p e a l must be t a k e n w i t h i n t h e
        p e r i o d of 30 d a y s a f t e r t h e s e r v i c e upon
        a ~ ~ e l l a - -e n o t i c e - -e f i l i n a -
                       of t t h
                       n                    of t h                of
        the award by t h e s e r v i c e of n o t i c e of s u c h
        a p p e a l upon t h e opposing p a r t y o r h i s a t t o r n e y
         ..     .I1  (Emphasis added.)

        The o n l y s t a t u t o r y p r o v i s i o n f o r s e r v i c e of t h e com-

m i s s i o n e r s ' award i s t h a t found i n s e c t i o n 70-30-303(1),

MCA.      S e c t i o n 70-30-304,         MCA,    c a n have no r e f e r e n c e t o any

n o n s t a t u t o r y method of s e r v i c e , nor even t o a c t u a l know-

l e d g e of t h e p a r t i e s , t h a t t h e c o m i s s i o n e r s l award h a s been

filed.       The s t a t u t o r y p u r p o s e of r e q u i r i n g t h e c l e r k t o

s e r v e t h e n o t i c e of t h e commissioners1 award i s t o p r o v i d e a

d e f i n i t e l y a s c e r t a i n a b l e t i m e c o n t a i n e d i n t h e r e c o r d s of

t h e D i s t r i c t C o u r t which marks t h e s t a r t of t h e t i m e f o r

a p p e a l . When t h e s t a t u t o r y p r o c e d u r e i s p r o p e r l y f o l l o w e d ,

n o t h i n g i s l e f t t o chance a s t o t h e s t a r t of t h e r u n n i n g

of t h e t i m e f o r a p p e a l .

        I f a c t u a l n o t i c e o r n o n s t a t u t o r y s e r v i c e of such n o t i c e

i s t o be r e g a r d e d a s t r i g g e r i n g t h e t i m e f o r a p p e a l , t o o

much i s l e f t t o chance and t o t h e s u b j e c t i v e i m p r e s s i o n s of

the parties or their attorneys.                          In t h i s case, therefore,
t h e t i m e f o r a p p e a l from t h e commissioners1 award d i d n o t

b e g i n t o r u n u n t i l t h e n o t i c e s e r v e d by t h e c l e r k was p r o p e r -

l y completed on December 11, 1979.                           On t h e d a t e t h a t F i r s t

T r u s t moved t o d i s m i s s t h e a p p e a l , October 23, 1979, t h e
commissioners' award w a s merely f i l e d and n o t h i n g s t a t u t o r -

i l y had o c c u r r e d t o t r i g g e r t h e r u n n i n g of t h e t i m e f o r

appeal.        The D i s t r i c t C o u r t p r o p e r l y d e t e r m i n e d t h a t no

f i n a l judgment was t h e n pending. There was no l e g a l d u t y

upon Bozeman a t t h a t t i m e t o make payment t o F i r s t T r u s t .

I t i s o n l y when a condemnor h a s f a i l e d t o make payment of a

f i n a l judgment t h a t t h e condemnee i s e n t i t l e d t o a n o r d e r of

d i s m i s s a l of t h e a c t i o n under s e c t i o n 70-30-308(2),             MCA.

        The second i s s u e i s whether F i r s t T r u s t i s e n t i t l e d t o

t h e n e c e s s a r y e x p e n s e s of l i t i g a t i o n which i t i n c u r r e d i n

t h i s condemnation c a s e .

        There i s no d i s p u t e between t h e p a r t i e s t h a t Bozeman

made a f i n a l o f f e r t o F i r s t T r u s t of $110,000 and a c o n d i -

t i o n a l s h o r t - t e r m o f f e r of $140,000.        The e v e n t u a l award a s

w e have s t a t e d was $155,000.
        On December 1 8 , 1979, F i r s t T r u s t f i l e d and s e r v e d i t s

motion f o r t a x a t i o n of c o s t s and a t t o r n e y f e e s i n t h e con-

demnation l i t i g a t i o n .       When t h i s motion was f i l e d , t h e t h i r t y -

day t i m e f o r a p p e a l was s t i l l r u n n i n g s i n c e t h e n o t i c e by

t h e D i s t r i c t C o u r t c l e r k of t h e r e p o r t of t h e commissioners

was s e r v e d on December 11, 1979.                  Moreover, no f i n a l judgment

o r o r d e r of condemnation had been e n t e r e d .                  The D i s t r i c t

C o u r t on J a n u a r y 2 3 , 1980, d e n i e d t h e motion f o r t a x a t i o n of

c o s t s and a t t o r n e y f e e s .   On J a n u a r y 2 4 , 1980, t h e ~ i s t r i c t

C o u r t e n t e r e d i t s f i n a l o r d e r of condemnation i n t h e c a s e .

The f i n a l o r d e r n o t e d t h a t Bozeman had p a i d and d e p o s i t e d

w i t h t h e c o u r t c l e r k a l l sums due by r e a s o n of t h e commis-

s i o n e r s ' award and t h a t no a p p e a l from t h e a s s e s s m e n t of t h e

commissioners' had been t a k e n w i t h i n t h i r t y days.                    ~otice
                                                                                        of

e n t r y of judgment w a s s e r v e d on t h e same day by t h e c l e r k .

On J a n u a r y 25, 1980, F i r s t T r u s t , w i t h o u t renewing i t s
motion t o t a x c o s t s and a t t o r n e y f e e s a f t e r t h e e n t r y of

f i n a l judgment, f i l e d a w r i t t e n o f f e r of proof o f t h e c o s t s

which were i n c u r r e d i n t h e l i t i g a t i o n . The D i s t r i c t C o u r t

h e l d a h e a r i n g on t h e w r i t t e n o f f e r , and on F e b r u a r y 7 ,

1980, a c c e p t e d i n f u l l a s r e a s o n a b l e and n e c e s s a r y e x p e n s e s

of l i t i g a t i o n t h e i t e m s s e t f o r t h t h e r e i n .

        The condemnee i s e n t i t l e d t o h i s n e c e s s a r y e x p e n s e s of

l i t i g a t i o n " i n t h e e v e n t of l i t i g a t i o n and when t h e p r i v a t e

p r o p e r t y owner p r e v a i l s by r e c e i v i n g a n award i n e x c e s s of

t h e f i n a l o f f e r of t h e condemnor."              S e c t i o n 70-30-305(2),

MCA. When F i r s t T r u s t f i l e d i t s motion on October 23, 1979,

t o t a x c o s t s and a t t o r n e y f e e s , i t was n o t e n t i t l e d t o

a judgment on t h e award of t h e commissioners b e c a u s e t h e

t i m e f o r a p p e a l had n o t began t o r u n on t h e day t h a t t h e

motion was f i l e d .         The D i s t r i c t C o u r t , t h e r e f o r e , p r o p e r l y

d e n i e d t h e motion.

       However, i t i s t h e c o n t e n t i o n of Rozeman t h a t

F i r s t T r u s t i s n o t e n t i t l e d i n any e v e n t t o a t t o r n e y f e e s

and c o s t s .    Bozeman r e a d s s e c t i o n 70-30-305,              MCA,     t o mean

t h a t a n a p p e a l from t h e commissioners' award must be p e r -

f e c t e d by one of t h e p a r t i e s , and t h e r e a f t e r , w i t h i n t h i r t y

d a y s t h e condemnor must s u b m i t t o condemnee a w r i t t e n f i n a l

o f f e r of judgment.           I f t h e s e e v e n t s do n o t o c c u r , Bozeman

c o n t e n d s t h a t t h e n t h e r e i s no r i g h t t o a t t o r n e y f e e s and

e x p e n s e s of l i t i g a t i o n under s e c t i o n 70-30-305,           MCA.

        I f t h i s c o n t e n t i o n were a c c e p t e d , any condemnor c o u l d

a v o i d t h e payment of n e c e s s a r y e x p e n s e s of l i t i g a t i o n t o t h e

condemnee simply by n o t a p p e a l i n g from a commissioners'

award.      T h i s c a n n o t be t h e r e s u l t i n l i g h t of t h e c o n s t i t u -

t i o n a l p r o v i s i o n i n 1972 Mont. C o n s t . , A r t .        11, S29, which

p r o v i d e s w i t h r e s p e c t t o eminent domain, i n p a r t :
         ". . .      I n t h e e v e n t of l i t i g a t i o n , j u s t compensation
         s h a l l i n c l u d e n e c e s s a r y expenses of l i t i g a t i o n t o
         b e awarded by t h e c o u r t when t h e p r i v a t e p r o p e r t y
         owner p r e v a i l s . "

         The l e g i s l a t u r e , i n a d o p t i n g s e c t i o n 70-30-305(2), MCA,

used n e a r l y t h e same language a s t h e c o n s t i t u t i o n a l p r o v i -

sion, providing:

        " I n t h e e v e n t of l i t i g a t i o n and when t h e p r i v a t e
        p r o p e r t y owner p r e v a i l s by r e c e i v i n g a n award
        i n e x c e s s of t h e f i n a l o f f e r of t h e condemnor,
        t h e c o u r t s h a l l award n e c e s s a r y e x p e n s e s of
        l i t i g a t i o n t o t h e condemnee."

        Under t h e c o n s t i t u t i o n a l c l a u s e , t h e r e a r e o n l y two

c o n d i t i o n s n e c e s s a r y t o e n t i t l e t h e condemnee t o l i t i g a t i o n

expenses.         They a r e (1) l i t i g a t i o n , and ( 2 ) t h e p r i v a t e

p r o p e r t y owner p r e v a i l i n g .    The l e g i s l a t u r e simply e x p l a i n e d

t h i s c o n s t i t u t i o n a l p r o v i s i o n i n s e c t i o n 70-30-305(2), MCA,

when i t p r o v i d e d t h a t t h e p r i v a t e p r o p e r t y owner p r e v a i l e d

when he r e c e i v e d a n award i n e x c e s s of t h e f i n a l o f f e r of

t h e condemnor.          Whether we look a t t h e s t a t u t e o r t h e c o n s t i -

t u t i o n a l p r o v i s i o n , no s i m p l e r s t a t e m e n t of t h e condemnee's

r i g h t t o l i t i g a t i o n e x p e n s e s can be made t h a n :         i f he p r e -

v a i l s i n l i t i g a t i o n , he i s e n t i t l e d t o r e c o v e r h i s e x p e n s e s .

Those c o n d i t i o n s a r e f u l l y m e t h e r e , and i f on remand t h e condemnee

moves t h e D i s t r i c t C o u r t f o r such n e c e s s a r y l i t i g a t i o n

e x p e n s e s , i t w i l l be e n t i t l e d t o t h o s e e x p e n s e amounts

a l r e a d y a c c e p t e d by t h e D i s t r i c t C o u r t i n t h e o f f e r of

proof.       Thus, t h e c o n s t i t u t i o n a l i n t e n t w i l l be s e r v e d and

the evident legislative intent also.

        F i r s t Trust r a i s e s a c o n s t i t u t i o n a l i s s u e claiming t h a t

s e c t i o n 70-30-305,       MCA,     i s u n c o n s t i t u t i o n a l i f t h e con-

demnee's r i g h t t o l i t i g a t i o n expenses was l i m i t e d t o t h o s e

s i t u a t i o n s where a n a p p e a l had been t a k e n from t h e commis-

s i o n e r s ' award.      I n view of o u r h o l d i n g f o r e g o i n g , t h e r e i s

no need t o r e a c h t h e c o n s t i t u t i o n a l i s s u e .      I n any e v e n t ,
t h e c o n s t i t u t i o n a l i s s u e i s n o t r a i s e d p r o p e r l y under Rule

38, M.R.App.Civ.P.

        One f i n a l i s s u e r a i s e d by F i r s t T r u s t r e q u i r e s d i s -

cussion.

        On November 1, 1979, Bozeman d e p o s i t e d w i t h t h e c l e r k

of t h e D i s t r i c t C o u r t i t s w a r r a n t i n t h e amount of $156,860,

r e p r e s e n t i n g t h e commissioners' award p l u s i n t e r e s t . The

w a r r a n t was made p a y a b l e t o F i r s t T r u s t .      First Trust's

c o n t e n t i o n i s t h a t t h e w a r r a n t was n o t a d e p o s i t of money
                       17 0
under s e c t i o n 79.-30-308,         MCA.

        A t t h e t i m e Bozeman d e p o s i t e d t h e w a r r a n t w i t h t h e

D i s t r i c t C o u r t , t h e r e w a s no l e g a l o b l i g a t i o n upon i t a s a

condemnor t o do s o .            N f i n a l judgment had been e n t e r e d , a s
                                   o

w e have p r e v i o u s l y n o t e d , and t h e o n l y p u r p o s e of a d e p o s i t

i n t h i s c a s e a t t h a t t i m e would be t o make a v a i l a b l e t o

F i r s t T r u s t monies which c o u l d be used t o s a t i s f y a f i n a l

judgment under s e c t i o n 70-30-308,                MCA.      F i r s t Trust i s

c o r r e c t t h a t s e c t i o n 70-30-308,      MCA,    r e q u i r e s t h a t money be

d e p o s i t e d i n s t e a d of a w a r r a n t , b u t h e r e t h a t p o i n t i s

unimportant,          A t t h e t i m e of t h e d e p o s i t of       the warrant with

t h e D i s t r i c t C o u r t c l e r k , F i r s t T r u s t was n o t e n t i t l e d t o

payment b e c a u s e a f i n a l judgment had n o t been e n t e r e d .

        There i s no r e q u i r e m e n t f o r a d e p o s i t of money w i t h t h e

D i s t r i c t C o u r t under o u r s t a t u t e s d e a l i n g w i t h eminent

domain u n t i l i t i s n e c e s s a r y t h a t t h e condemnor make pay-

ment of a f i n a l judgment, w i t h one e x c e p t i o n .               The e x c e p t i o n

i s when t h e condemnor s e e k s a n i n t e r l o c u t o r y o r d e r p u t t i n g

t h e condemnor i n p o s s e s s i o n of t h e condemned l a n d s .                When

t h a t o c c u r s , t h e p r o v i s i o n s of s e c t i o n 70-30-311,      MCA, come

i n t o p l a y and t h e condemnor must d e p o s i t w i t h t h e D i s t r i c t

C o u r t f o r t h e condemnee t h e amount of compensation c l a i m e d
by him i n h i s answer, o r t h e amount a s s e s s e d by t h e commis-

s i o n e r s o r by t h e j u r y , a s t h e c a s e may be.

        Here Bozeman had n o t s o u g h t an i n t e r l o c u t o r y o r d e r

p u t t i n g i t i n p o s s e s s i o n of t h e l a n d s c l a i m e d .      Therefore,

t h e d e p o s i t of a w a r r a n t i n s t e a d of money w i t h t h e c l e r k of

t h e D i s t r i c t C o u r t i n t h i s c a s e d i d n o t c a u s e any p r e j u d i c e

t o F i r s t Trust.

        The judgment of t h e D i s t r i c t C o u r t g r a n t i n g condemnation

of t h i s c a s e i s a f f i r m e d .      The o r d e r of t h e D i s t r i c t C o u r t

denying n e c e s s a r y l i t i g a t i o n e x p e n s e s t o t h e condemnee i s

a l s o a f f i r m e d , b u t t h e c a u s e i s remanded t o t h e D i s t r i c t

C o u r t s o t h a t F i r s t T r u s t may have an o p p o r t u n i t y t o move

a g a i n f o r t a x a t i o n of i t s n e c e s s a r y l i t i g a t i o n e x p e n s e s

before t h e D i s t r i c t Court.            See S t a t e v . Helehan, c a u s e no.

80-60,     d e c i d e d August 27,         1979, i n t h i s C o u r t .        C o s t s of

a p p e a l s h a l l be b o r n e by e a c h p a r t y .

        T h i s c a s e i s a good example of t h e l e g a l c o n f u s i o n

which r e s u l t s when a t t o r n e y s i n v o l v e d i n s p e c i a l p r o c e e d i n g s ,

s u c h a s eminent domain, do n o t c a r e f u l l y f o l l o w t h e s t a t u t e s

provided.         A t e v e r y s t a g e of d i f f i c u l t y b e f o r e t h e D i s t r i c t

C o u r t , t h e answer l a y         i n t h e p r o v i s i o n s of t h e s t a t u t e s .

Had t h e y been f o l l o w e d , t h e r e had been no need for

t h i s appeal.



                                                                    Justice

W e concur: